Title: Abigail Adams to Mary Smith Cranch, 1 December 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my Dear Sister
					Washington December 1st 1800
				
				I have written to You my Dear Sister twice since my arrival here. I know not but one of the Letters was in the lost mail I miss your pen which used to detail to me both public and private affairs I have reason to bless God, that Your Life is spared to your family, and Friends.— I hope You will not be induced by any Means to over exert yourself, or try Your strength beyond its bearing; a relapse being often more fatal than an original disease.— if you can recover Your strength and appetite, I hope Your Health will be benifitted. Poor Mrs Johnsons eldest unmarried Daughter has been sick ever since I came with the Same kind of fever.— She is Much reduced, and her complaints have been very Similar to those who have been sick with us. She has been twice bled. I am not however satisfied that it was the best practise; the fever has run to 21 days— We have hitherto been very well, untill last night Susan was threatned with the Quincy, which allarmd me very much as she went well to bed. I was Waked in the night by a strange noise. She sleeps in a little chamber near to Mine. I went in, and found her labouring with that Dreadfull hoars cough, and sound which indicated immediate medical aid— we sent for the Physician nearest to us, who gave her calomil put her feet in warm water, and Steamed her with Warm vinigar. she puked, and that seemd to relieve her. she has coughed all day—but not with So much hoarsness— I think she has woorms— I Saw mr Cranch on fryday he is well. little Nancy had a return of the Ague. Mr Cranch is going to remove to capitol Hill, which will bring him half a mile nearer to me, and is I believe a much healthier Spot—
				My dear sister I beg you would not trouble yourself about my Bacon this Year, only be so kind as to give the proper directions to Mr & Mrs Porter. I was rejoiced to learn by Your son in a Letter from his Father, that mrs Norten was on the recovery, and able to walk her Room. poor creature, what has she not Suffered?
				I have not got a line from My much honord and respected Friend Dr Tufts Since I left home. I hope bad health is not the cause pray tell him, I am only one hundred and 50 Miles, further off than formerly, tho the winter communication is 14 days instead of 7—
				as to politicks; they are at present such a mere turn penny, that I believe it is best to leave all calculations to those who daily occupy themselves with them, and say what from the Sincerity of My Heart

I do; that I hope the termination of the present contests will be Such as will be most productive of the Peace Liberty and happiness of our common Country, let who will be at the Head of the Government.—
				inclosed are some Letter which you will be so kind as to have deliverd—
				with the sincerest regard to all My Friends and my Dear sister in particuliar
				I am ever / yours
				
					A Adams
				
			